          Case 19-31444 Document 64 Filed in TXSB on 06/12/19 Page 1 of 2




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


IN RE:                                             §    CASE NO. 19-31444
                                                   §
INFRA Technology LLC                               §
                                                   §
         Debtor(s)                                 §    CHAPTER 7



                     TAXING AUTHORITY’S NOTICE OF WITHDRAWAL
                              OF PROOF OF CLAIM NO. 2


         YOU ARE HEREBY NOTIFIED that Wharton County Jr College District’s claim no. 2 in the amount of

$26,899.55 is WITHDRAWN.

         Date: June 12, 2019



         Respectfully submitted,


                                                LINEBARGER GOGGAN
                                                BLAIR & SAMPSON, LLP


                                                /S/ Tara L. Grundemeier
                                                JOHN P. DILLMAN
                                                State Bar No. 05874400
                                                TARA L. GRUNDEMEIER
                                                State Bar No. 24036691
                                                Post Office Box 3064
                                                Houston, Texas 77253-3064
                                                (713) 844-3400 - Telephone
                                                (713) 844-3503 - Telecopier

                                                Counsel for Wharton County Jr College District
            Case 19-31444 Document 64 Filed in TXSB on 06/12/19 Page 2 of 2
                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISON


IN RE:                                                    §     CASE NO. 19-31444
                                                          §
INFRA Technology LLC                                      §
                                                          §
          Debtor(s)                                       §     CHAPTER 7


                                       CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the above and foregoing Taxing Authorities’ Notice of
Withdrawal of Proof of Claim No. 2 shall be served via electronic means if available, otherwise by regular, first class
mail upon the following entities on June 12, 2019




Debtor(s)

INFRA Technology LLC
1980 Post Oak Blvd.
Suite 1500
Houston, TX 77056

Attorney in Charge for Debtor(s)

Megan M Adeyemo
Gordon & Rees LLP
2200 Ross Avenue
Suite 4100 West
Dallas, TX 75201

Trustee

US Trustee
Office of the US Trustee
515 Rusk Ave, Suite 3516
Houston, TX 77002




                                                                /S/ Tara L. Grundemeier
                                                                Tara L. Grundemeier
